Determination by respondent, dated March 5, 2008, which revoked petitioner’s liquor license, directed forfeiture of its $1,000 bond and imposed a $20,000 civil penalty, unanimously confirmed, the petition denied and this proceeding (transferred to this Court by order of Supreme Court, New York County [Walter B. Tolub, J.], entered on or about March 11, 2008), dismissed, without costs.
The administrative determination sustaining the charge of suffering or permitting the premises to become disorderly, in violation of Alcoholic Beverage Control Law § 106 (6) and Rules of the State Liquor Authority (9 NYCRR) § 48.2, was supported by substantial evidence. There is ample evidence in the record that petitioner’s management was aware, or should have been aware, of prostitution occurring on the premises. The penalty is not excessive (see Matter of La Maison De Sade v New York State Liq. Auth., 276 AD2d 415 [2000]; Matter of X.S.P.O., Inc. v New York State Liq. Auth., 240 AD2d 182 [1997]).
We have considered petitioner’s remaining contentions and *610find them unavailing. Concur—Mazzarelli, J.P., Andrias, Saxe, Friedman and Acosta, JJ.